PER CURIAM.
Appellants have filed a motion asking that this appeal be dismissed at the cost of appellees, upon an allegation that the appeal is now moot. They have filed no affidavits in support of their motion and, therefore, we are unable to say that the appeal is now moot. 3-B Tex.Jur. § 820, p. 217.
' The trial court granted a temporary injunction and the appellants appealed from that order. They have a right to dismiss their appeal, but not at the cost of appel-lees. Texas Portland Cement Co. v. Lumparoff, Tex.Civ.App., 204 S.W. 366; 3-B Tex.Jur., § 837, p. 236.
 Appellants’ motion to dismiss will be granted at the cost of appellants. The Court will not pass upon the merits of an appeal for the sole purpose of adjudicating costs. Bell v. Lucas, Tex.Civ.App., 34 S.W.2d 356; White v. White, Tex.Com.App., 25 S.W.2d 826.
Appeal dismissed at the cost of appellants.